Title: Patrick Gibson to Thomas Jefferson, 12 May 1819 (first letter)
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond 12th May 1819—
          
          I refer you to my letter of the 10th and have now to inform you, that I offer’d your note for $2000 this day at the US: Bank, and am sorry to say that it was rejected—I presume Coll Nicholas wrote to you by the last mail, (as he assured me he would do) advising your sending a note payable at the Farmer’s bank, likewise endorsed by your grandson Mr T: J Randolph; which he would use his influence to have discounted there, if it be intended to meet the sums mentiond in your last letter, as well as the curtail Still going on at the Va bank, it should be for a larger sum—I paid yesterday your dft in favor of E W Randolph for $100 and this day one in favor of E. Bacon for $150.—   With much respect I am Yours truly
          
            Patrick Gibson
          
        